Citation Nr: 0620136	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  00-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hypothyroidism.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1995 to 
August 1998.

This matter comes to the Board of Veterans' Appeals (Board) a 
June 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  
Previously, the Board remanded this matter in October 2003 
for additional evidentiary development.  In January 2006, the 
veteran withdrew a number of issues that had been on appeal 
with the exception of the issue reflected on the cover page 
of this decision.  The Board remanded this case again in 
February 2006 due to a procedural concern.   


FINDING OF FACT

Constipation (or change in bowel habits) is not an associated 
symptom of the veteran's hypothyroidism. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for service-connected hypothyroidism have not been met.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.119, Diagnostic Code 
5903 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished in letters dated April 2004, March 2005, and May 
2005.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
appropriate information in order to advance any contention 
regarding an increased initial rating for hypothyroidism:  
The April 2004 and May 2005 letters told the veteran that to 
establish entitlement to an increased evaluation for a 
service-connected disability, the evidence must show that the 
disability has gotten worse.   As such, the veteran was aware 
and effectively notified of information and evidence needed 
to substantiate and complete her claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In terms of notification regarding the fifth element 
concerning an effective date, any lack of notice thereof does 
not prejudice the veteran because the issue of an effective 
date is not on appeal, and the effective date for the grant 
of service connection for hypothyroidism is the day following 
separation from service.  Thus, the veteran is not prejudiced 
by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran's appeal had been pending pre-VCAA, and the 
appellant eventually received sufficient VCAA notification.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
April 2004 and March 2005 letters that informed the veteran 
the following:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to the claim, please send it to us."  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains VA outpatient from 1998 to 
2005 (at Wilkes-Barre/Sayre, Bath, and Syracuse), as well as 
VA examinations dated February 1999, October 1999, May 2000, 
June 2000, and June 2005.  Also, the veteran's testimony from 
a November 1999 RO hearing is of record, along with other 
contention documents.  

Based on the foregoing, VA satisfied its duties


Legal standards

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  At the time of an initial award, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).


The next highest rating of 30 percent for hypothyroidism 
under 38 C.F.R. §  4.119, Diagnostic Code 7903, requires 
fatigability, constipation, and mental sluggishness.  
Muscular weakness, mental disturbance, and weight gain 
warrant a 60 percent rating.  A 100 percent rating is 
warranted for cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  

Analysis

Pursuant to a January 1999 application for compensation, the 
veteran underwent a February 1999 VA examination.  There, the 
veteran's weight of 186 pounds was noted, and that she had 
had a weight gain over the past year.  The veteran reported a 
normal state of nutrition.  A cardiovascular examination 
found pulse rate of 100 and regular.  Final diagnoses 
included hypothyroidism, by history.  

A March 1999 VA treatment note indicated that the veteran had 
been referred for evaluation of abnormal thyroid test.  The 
veteran related that she had been told during the course of 
external radiation therapy for Hodgkin's disease that she was 
at a high risk of developing thyroid dysfunction in the 
future.  The veteran noted that she had not been treated for 
thyroid disease, and her main complaints involved fatigue and 
weight gain.  She had gained about 50 pounds during and 
subsequent to the treatment of her Hodgkin's disease, at 
least in part attributed to corticosteroid therapy.  The 
veteran's bowel was normal, and she had no thyroid tenderness 
or swelling.  The impression was abnormal thyroid function 
tests with continued changes as noted.  The assessor 
explained that in most cases the thyroid function should 
revert to completely normal.  

Also in March 1999, the veteran went on Synthroid.  In June 
1999, the attending physician noted that the veteran was on 
continual therapy of Synthroid .112 mg., and she had 
complaints of fatigue that may have been due to thyroid 
condition or restrictive lung disease.  

In September 1999, the veteran's past medical history 
included hypothyroidism secondary to radiation treatments, 
and the attending nurse practitioner noted that the veteran 
offered no complaints other than a little fatigue.  

At an October 1999 VA examination, the veteran's medical 
history included ongoing fatigue, depressed mood, 
hypothyroidism with hormone replacement, and hair loss, among 
other things.  The severity of all ailments (Hodgkin's 
lymphoma in remission, hypothyroidism, restrictive lung 
disease, and breast lumps) was noted as mild/moderate.    

At a November 1999 RO hearing, the veteran testified that she 
had weighed well over 200 pounds but currently weighted under 
160 pounds, which had not yet stabilized.  A November 1999 VA 
treatment note contained the veteran's comment that she has 
lost weight and attributed it to steroid cessation; also, an 
assessment showed depression with a plan of Prozac.  

The record contains a May 2000 VA examination report.  In 
terms of the veteran's medical history, it was noted that the 
veteran had been diagnosed as having hypothyroidism in April 
1999, and that she had some fatigue.  The report noted that 
mainly she was stable, but had been given Prozac.  The 
examiner noted that the veteran became tearful only once.  
The veteran stated that sometimes she had constipation, and 
that she had gained so much weight with steroids that she did 
not know what her normal weight would be anymore.  

A June 2000 VA examination report indicated a diagnosis of 
hypothyroidism secondary to treatment, and possible low 
parathyroid function as well.  The examiner noted that the 
veteran was hypothyroid as a result of her difficulties with 
the x-ray and chemotherapy for her Hodgkin's disease, and 
that she may well be slightly hyperparathyroid as well.  

In August 2000, the veteran continued to be tired.  An 
October 2000 VA treatment note found no symptoms or signs of 
anxiety or depression.  Another note that month, however, 
indicated that the veteran had started Prozac.  In December 
2000, the veteran felt tire, and had a poor memory.  The 
assessment was depression.  

In January 2001, the veteran sought service connection for 
depression as secondary to Hodgkin's disease.
 
An August 2001 VA psychiatric examination report contained a 
diagnosis of dysthymic disorder, secondary to Hodgkin's 
disease, in remission.  A December 2001 VA treatment note for 
a follow-up of hypothyroidism noted that the veteran was 
doing well and in no distress.  In January 2002, the 
veteran's chief complaint involved depression with increased 
sleeping, inability to get up in the morning, anhedonia.  The 
attending physician started the veteran on Zoloft and 
increased Synthroid to .1375 mg.  In February, the veteran's 
mood was somewhat better on Zoloft, but the veteran had 
little motivation, felt tired, and had trouble arising in the 
morning.  She remained concerned about her thyroid.  The plan 
was to continue Synthroid.  In March 2002, the veteran 
continued to have problems getting motivated in the morning, 
and was still gaining weight.  The assessment was (for 
hypothyroidism), increase Synthroid to 150 mg., and Zoloft to 
150 mg.  

Thereafter, a May 2002 rating decision granted service 
connection for depression.

In July 2002, the veteran stated that her mood was better.  
The assessment included an increase of Synthroid to .2 mg.  
In February 2003, a follow-up for hypothyroidism showed that 
the veteran was feeling well on natural thyroid hormone.  The 
veteran had been feeling less depressed.  The assessment was 
to continue thyroid replacement privately.  

In October 2003, a Board remand sought additional VA 
examination such that the nature and extent of the veteran's 
hypothyroidism could be described.  Thus, at a June 2005 
assessment, the examiner noted that the veteran's treatment 
for her hypothyroidism was Synthroid 0.175 a day.  The 
veteran's weight was normally 155, but currently she was 178 
with a child born in February.  The veteran reported that she 
did not have heart symptoms, and had some normal fatigue.  

On physical examination the examiner noted that the veteran 
did not look hypothyroid.  The veteran asserted that she felt 
cold more than most people.  The examiner remarked that the 
veteran would be hypothyroid forever, and that there were no 
symptoms of hypothyroidism that he could determine.  The 
impression was radiation development of hypothyroidism at the 
time when her Hodgkin's disease was treated.  

In an August 2005 VA record, it was noted that the pharmacy 
had filled the wrong dose of thyroid medication for one 
month, and the veteran stated that she had started to have 
palpitations yesterday.  Also, the veteran had no change in 
bowel habits.  

In another August 2005 note, the veteran's chief complaints 
regarded hypothyroidism, scar, depression, and status post 
lymphoma.  In terms of subjective findings, the veteran had 
problems with control of hypothyroidism, and had medications 
changed frequently due to fatigue.  The veteran had trouble 
with mood, depression, crying, little energy, having problems 
getting out of bed, worrying about her in health in regards 
to care of her infant daughter.  The assessment and plan for 
hypothyroidism noted dosage of levothyroxine changing 
frequently due to problems with fatigue, depression, and 
weight problems, and for depression, that the veteran had 
been unwilling to start medications due to a desire to have 
another child.  

In September 2005 the veteran indicated a chief complaint of 
primary hypothyroidism, and fluctuations in thyroid function 
tests after delivery of a baby.  The veteran had 
palpitations, was wearing an event monitor, and was going to 
have a stress test.  The veteran carried a history of 
Adriamycin toxicity, and had documentation of problems with 
pulmonary function tests after radiation therapy and 
Adriamycin for Hodgkin's disease.  

A careful review of the preceding, in conjunction with the 
criteria that the Board must use to made a decision on the 
pending claim, reveals that the veteran is not entitled to an 
initial rating in excess of 10 percent for hypothyroidism.  

It is noted that the rating decision on appeal listed 
Diagnostic Code (DC) 7904, which in fact relates to 
hyperparathyroidism as per 38 C.F.R. § 4.119.  A November 
2000 supplemental statement of the case, however, provided 
the proper rating criteria of DC 7903 for hypothyroidism.  

It is apparent that the clinical evidence generated since 
1999 has not shown that the veteran suffers from 
constipation.  That is, when the veteran has sought treatment 
and complained of symptoms relating to hypothyroidism, 
symptomatology relating to bowel movements has not been 
present.  Various medical providers have not prescribed 
solutions for any constipation.  Although at a May 2000 VA 
examination the veteran expressed that she was sometimes 
constipated, she had not been diagnosed or treated for 
constipation.  Further, the most recent VA examination, 
which, as the examiner explained, was to solicit from the 
veteran "any symptoms she has," did not find any symptoms 
related to constipation.  

The Board finds that constipation has not been a prevalent or 
persistent symptom associated with the veteran's 
hypothyroidism to the extent envisioned by the next highest 
rating criteria under DC 7903.  Also, the veteran's 
complaints regarding depression and mental disturbance have 
been considered.  The evidence supports a conclusion, 
however, that the veteran's depression has been diagnosed as 
secondary to Hodgkin's disease, rather than as due to 
hypothyroidism, and the veteran's depression is service-
connected already.

Finally, it is noted that the maximum schedular under DC 7903 
includes cardiovascular involvement, and that recent VA 
treatment records state that the veteran had been 
experiencing heart palpitations post-pregnancy.  The latter 
symptom, however, was not otherwise designated as symptomatic 
of "bradycardia" (less than 60 beats per minute); rather, 
the September 2005 VA note found that the veteran's pulse at 
that moment was 68.

To the extent that the veteran's thyroid disorder worsens 
according to the rating criteria currently in effect, or 
manifests with other identifiable symptoms linked to the 
thyroid disorder that are not reflected in the current rating 
criteria, the veteran retains the right to submit a claim for 
an increased rating, including on an extra-schedular basis.  
At this time, however, given the state of the record, which 
includes a recent VA examination conducted for a primary 
purpose of identifying symptoms of hypothyroidism, the Board 
concludes that a preponderance of the evidence is against the 
claim of an initial rating in excess of 10 percent, and the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 10 percent for hypothyroidism 
is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


